GaveKal Knowledge Leaders Fund Advisor Class (GAVAX) Institutional Class (GAVIX) A series of the Investment Managers Series Trust Supplement dated February 3, 2014 To the Prospectus and Statement of Additional Information Dated January 1, 2014 GaveKal Capital, LLC, the advisor to the GaveKal Knowledge Leaders Fund, has a new address.All references in the Prospectus and Statement of Additional Information to the advisor’s principal address are hereby replaced with: 370 17th Street, Suite 4930 Denver, CO 80202 Please file this Supplement with your records.
